 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE
 
 
$5,000,000.00 May 20, 2015
 
FOR VALUE RECEIVED, the undersigned, Crystal Rock Holdings, Inc., a Delaware
corporation (“Holdings”) and Crystal Rock LLC, a Delaware limited liability
company (“Crystal Rock LLC”, and together with Holdings, collectively, the
“Borrowers”), hereby jointly and severally promise to pay to the order of BANK
OF AMERICA, N.A. (the “Lender”) at the Administrative Agent’s Office (as such
term is defined in the Credit Agreement referred to below):
 
(a)           prior to or on the Revolving Credit Loan Maturity Date the
principal amount of FIVE MILLION and 00/100 Dollars ($5,000,000.00) or, if less,
the aggregate unpaid principal amount of Revolving Credit Loans advanced by the
Lender to the Borrowers pursuant to the Second Amended and Restated Credit
Agreement, dated as of May 20, 2015 (as amended and in effect from time to time,
the “Credit Agreement”), by and among the Borrowers, the Guarantors from time to
time party thereto, the Administrative Agent, the Lender and the other parties
thereto, which amends and restates that certain Amended and Restated Credit
Agreement, dated as of April 5, 2010, as amended, by and among the Borrowers,
Crystal Rock Holdings, Inc., formerly a Delaware corporation which subsequently
merged with and into Holdings (“CRH), the Administrative Agent and the lenders
party thereto, which amended and restated that certain Credit Agreement, dated
as of April 5, 2005, as amended, by and among the Borrowers, the Administrative
Agent and the lenders party thereto;
 
(b)           the principal outstanding hereunder from time to time at the times
provided in the Credit Agreement; and
 
(c)           interest on the principal balance hereof from time to time
outstanding from the date hereof through and including the Revolving Credit Loan
Maturity Date at the rates and terms and in all cases in accordance with the
terms of the Credit Agreement.
 
This Note evidences borrowings under and has been issued by the Borrowers in
accordance with the terms of the Credit Agreement.  The Lender and any holder
hereof is entitled to the benefits of the Credit Agreement, the Security
Documents and the other Loan Documents, and may enforce the agreements of the
Borrowers contained therein, and any holder hereof may exercise the respective
remedies provided for thereby or otherwise available in respect thereof, all in
accordance with the respective terms thereof.  All capitalized terms used in
this Note and not otherwise defined herein shall have the same meanings herein
as in the Credit Agreement.
 
This Note amends and restates that certain Amended and Restated Revolving Credit
Note dated April 5, 2010 in the original principal amount of $5,000,000.00
executed and delivered by the Borrowers and CRH to the Lender (the “Existing
Note”).  This Note is executed and delivered in substitution for, but not in
satisfaction of, the Existing Note.
 
The Borrowers irrevocably authorize the Lender to make or cause to be made, at
or about the time of the Drawdown Date of any Revolving Credit Loan or at the
time of receipt of any payment of principal of this Note, an appropriate
notation on the grid attached to this Note, or the continuation of such grid, or
any other similar record, including computer records, reflecting the making of
such Revolving Credit Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of any Revolving Credit Loan set forth on the
grid attached to this Note, or the continuation of such grid, or any other
similar record, including computer records, maintained by the Lender with
respect to such Revolving Credit Loan shall be prima facie evidence of the
principal amount thereof owing and unpaid to the Lender, but the failure to
record, or any error in so recording, any such amount on any such grid,
continuation or other record shall not limit or otherwise affect the obligation
of the Borrowers hereunder or under the Credit Agreement to make payments of
principal of and interest on this Note when due.
 
 
124

--------------------------------------------------------------------------------

 
The Borrowers have the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.
 
If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.
 
No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any future occasion.
 
The Borrowers and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.
 
THIS NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  EACH OF THE
BORROWERS AND THE LENDER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT
SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND
THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS AND THE
LENDER BY MAIL AT THE ADDRESS SPECIFIED IN §17.6 OF THE CREDIT AGREEMENT.  EACH
OF THE BORROWERS AND THE LENDER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.
 
 
125

--------------------------------------------------------------------------------

 
EACH OF THE BORROWERS HEREBY REPRESENTS, COVENANTS AND AGREES THAT THE PROCEEDS
OF THE REVOLVING CREDIT LOANS SHALL BE USED FOR GENERAL COMMERCIAL PURPOSES AND
THAT THIS NOTE IS PART OF A “COMMERCIAL TRANSACTION” AS DEFINED BY THE STATUTES
OF THE STATE OF CONNECTICUT.  EACH OF THE BORROWERS HEREBY WAIVES ALL RIGHTS TO
NOTICE AND PRIOR COURT HEARING OR COURT ORDER UNDER CONNECTICUT GENERAL STATUTES
SECTIONS 52-278a ET. SEQ. AS AMENDED OR UNDER ANY OTHER STATE OR FEDERAL LAW
WITH RESPECT TO ANY AND ALL PREJUDGMENT REMEDIES THE ADMINISTRATIVE AGENT OR THE
LENDER MAY EMPLOY TO ENFORCE THEIR RIGHTS AND REMEDIES HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS.  MORE SPECIFICALLY, EACH OF THE BORROWERS ACKNOWLEDGES
THAT THE ADMINISTRATIVE AGENT’S ATTORNEY AND/OR THE LENDER’S ATTORNEY MAY,
PURSUANT TO CONNECTICUT GENERAL STATUTES, SECTION 52-278f, ISSUE A WRIT FOR A
PREJUDGMENT REMEDY WITHOUT SECURING A COURT ORDER.  EACH OF THE BORROWERS
ACKNOWLEDGES AND RESERVES ITS RIGHT TO NOTICE AND A HEARING SUBSEQUENT TO THE
ISSUANCE OF A WRIT FOR PREJUDGMENT REMEDY AS AFORESAID AND THE LENDER
ACKNOWLEDGES THE BORROWERS’ RIGHT TO SAID HEARING SUBSEQUENT TO THE ISSUANCE OF
SAID WRIT.  EACH OF THE BORROWERS FURTHER WAIVES ITS RIGHTS TO REQUEST THAT THE
ADMINISTRATIVE AGENT OR THE LENDER POST A BOND, WITH OR WITHOUT SURETY, TO
PROTECT BORROWERS AGAINST DAMAGES THAT MAY BE CAUSED BY ANY PREJUDGMENT REMEDY
SOUGHT OR OBTAINED BY THE ADMINISTRATIVE AGENT OR THE LENDER.
 
 
[Remainder of page intentionally left blank; next page is signature page.]
 
 
 
126

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Note to be signed by
its duly authorized officer as of the day and year first above written.
 
 

   CRYSTAL ROCK HOLDINGS, INC.            By: /s/ Peter K. Baker              
Name: Peter K. Baker               Title: Chief Executive Officer          
 CRYSTAL ROCK LLC            By: /s/ Peter K. Baker                Name: Peter
K. Baker                Title: Manager

 
 
 
127

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 